Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
General Information
Applicant's election of 11/14/2022 has been received and reviewed by examiner. An election was made without traverse to prosecute the design of Group I. Groups II-VIII are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for nonelected designs. The non-elected figure drawings and corresponding figure descriptions MUST be canceled by applicant.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in EUIPO on 12/05/2018. It is noted, however, that this application does not disclose the same invention shown in the foreign application documents submitted with the current application as required by 35 U.S.C. 119(a). Therefore, the claim in this application does not satisfy the written description requirement of 35 U.S.C. 112(a), needed to claim benefit under 35 U.S.C. 119 (See MPEP 2163.03 (III)). As a result, this application is not entitled to benefit of the filing date of the earlier foreign application.
Figure Descriptions
This application lacks any figure descriptions in the specification. Descriptions of the figures are not required to be written in any particular format, however, they should describe the views of the drawings clearly and accurately. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. Accordingly, reproduction descriptions such as the following should be inserted into the specification: 
--   1.1 :   Front
1.2 :  Rear 
1.3 :  Right 
1.4 :  Left 
1.5 :  Rear
1.6 :  Top 
1.7 :  Bottom
1.8:  Top Perspective View  -- 
Claim New Matter Rejection - 35 USC § 112 (a)
The claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the amended title includes the term "transmitter" which is not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for it being a "transmitter" in either the title or in the drawings. 
To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he so he or she was in possession of the amended claim or the disclosure can be amended to remove the term [car seat] from its entirety. 
Examiner would like to note that both the original title of "Measurement Device" and the amended title of "Level Measurement Process Transmitter" do not adequately describe what property is being measured by the invention and thus the appropriate area of search and classification cannot be determined by the examiner. Examiner suggests a title along the lines of -- Device for Measuring X -- with X being replaced with the appropriate property.
Conclusion
The claim stands rejected under 35 USC 112(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian Windham whose telephone number is 571-272-9396, and whose work schedule is Monday-Friday 8:30am-4:30pm ET. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Manpreet Matharu, can be reached at 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/L.W./                                                                                                                                                                                                        
11/17/2022
/George D. Kirschbaum/Primary Examiner, Art Unit 2922